Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/24/22 has been entered.

2.) Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

3.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/17/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




4.) Response to Arguments
Applicant’s arguments, see Pages 9-12, filed 03/23/22, with respect to the cited references not reading on the claims as presently written have been fully considered and are persuasive.  The prior-art rejections have been overcome and the latest amended claims are in condition for allowance.  


5.) Allowable Subject Matter
Claims 1-4, 6-11, 13-18 and 20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

In regard to independent Claim 1, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A control method, comprising: 
displaying a movable range of a target object on the preview image in response to detecting a selection operation for the target object, 
wherein the movable range is an area comprising the target object and is configured for adjusting a display position of the target object within the movable range, and the movable range is determined according to a deflection range of a shooting angle of the camera; 
wherein the user input comprises an adjustment of the display position of the target object in the preview image from a first position to a second position within the movable range; and 
in response to the user input, adjusting, by the electronic device, the shooting angle of the camera according to the adjustment of the display position.”

Dependent Claims 2-4 and 6-7 are also allowed due to their dependence on allowed independent claim 1. 

With regard to independent Claim 8, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A control apparatus, comprising: 
a display screen; 
a processor; and 
a memory for storing instructions executable by the processor, 
display a movable range of a target object on the preview image in response to detecting a selection operation for the target object, 
wherein the movable range is an area comprising the target object and is configured for adjusting a display position of the target object within the movable range, and the movable range is determined according to a deflection range of a shooting angle of the camera; 
wherein the processor is configured to: 
wherein the user input comprises an adjustment of the display position of the target object in the preview image from a first position to a second position within the movable range; and
 in response to the user input, adjust the shooting angle of the camera according to the adjustment of the display position.”

Dependent Claims 9-11 and 13-14 are also allowed due to their dependence on allowed independent claim 8. 

Regarding independent Claim 15, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A non-transitory computer-readable storage medium having stored thereon instruction that, when executed by a processor of an electronic device, cause the electronic device to perform operations of a control method, the control method comprising: 
displaying a movable range of a target object on the preview image in response to detecting a selection operation for the target object, 
wherein the movable range is an area comprising the target object and is configured for adjusting a display position of the target object within the movable range, and the movable range is determined according to a deflection range of a shooting angle of the camera; 
wherein the user input comprises an adjustment of the display position of the target object in the preview image from a first position to a second position within the movable range; and 
in response to the user input, adjusting, by the electronic device, the shooting angle of the camera according to the adjustment of the display position.”

Dependent Claims 16-18 and 20 are also allowed due to their dependence on allowed independent claim 15.

The following are the closest prior-art of record:

Kim et al. (US Pub No.: 2017/0339337A1) disclose a drone including a flying unit configured to generate a lift force for flying; a communication unit configured to receive sensing data obtained in a mobile terminal from the mobile terminal; a camera configured to capture a specific object; and a controller configured to recognize at least one of a movement change of the specific object and a status change of the specific object based on the received sensing data, change a capturing composition of the specific object based on the recognized at least one of the movement change and the status change, and capture the specific object via the camera based on the changed capturing composition.

Irie et al. (US Pub No.: 2017/0155828A1) disclose an imaging device operation device which is a pan/tilt operation device and manually pans and tilts an imaging device (pan/tilt camera) comprising an imaging unit including an imaging lens and an imaging element and a pan/tilt mechanism that rotates the imaging unit in a horizontal direction and a vertical direction with respect to a device body. The imaging device operation device comprises: a display unit; a touch panel which detects the coordinates of a touch position on the display unit and in which a touch centering detection region is set in a central portion of a region corresponding to the display unit on which a live view image captured by the imaging unit is displayed, predetermined pan angle rotation instruction regions are set on the left and right sides of the touch centering detection region, and predetermined tilt angle rotation instruction regions are set on the upper and right sides of the touch centering detection region; a display control unit that outputs the live view image to the display unit; a touch centering instruction unit that outputs an instruction to pan and tilt the pan/tilt mechanism such that a point corresponding to the detected coordinates on the live view image is located at the center of the live view image when the coordinates of the touch position in the touch centering detection region are detected; a predetermined pan angle rotation instruction unit that outputs an instruction to pan the pan/tilt mechanism at a predetermined pan angle when the coordinates of the touch position in the predetermined pan angle rotation instruction region are detected; and a predetermined tilt angle rotation instruction unit that outputs an instruction to tilt the pan/tilt mechanism at a predetermined tilt angle when the coordinates of the touch position in the predetermined tilt angle rotation instruction region are detected.

Cho et al. (US Pub No.: 2016/0241767A1) disclose a mobile terminal including a touchscreen configured to receive a touch input; a wireless communication unit configured to perform wireless communication with an unmanned aerial vehicle having a camera to capture an external environment during flight; a sensing unit configured to sense a posture and movement of the mobile terminal; and a controller configured to control the wireless communication unit to transmit a flight control command to the unmanned aerial vehicle based on the touch input and the movement of the mobile terminal in a first mode in which the posture of the mobile terminal is disposed in a length direction with respect to gravity, and control the wireless communication unit to transmit a capture control command of the camera to the unmanned aerial vehicle based on the touch input along with the flight control command in a second mode in which the posture of the mobile terminal is disposed in a width direction with respect to gravity.

However, none of the above references, either alone or in combination with the other prior-art of record, sufficiently teach the combination of the underlined limitations to the above claims. 








Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128. The examiner can normally be reached Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697